Name: Commission Regulation (EEC) No 213/89 of 27 January 1989 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 Avis juridique important|31989R0213Commission Regulation (EEC) No 213/89 of 27 January 1989 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty Official Journal L 025 , 28/01/1989 P. 0070 - 0070 Finnish special edition: Chapter 2 Volume 7 P. 0005 Swedish special edition: Chapter 2 Volume 7 P. 0005 *****COMMISSION REGULATION (EEC) No 213/89 of 27 January 1989 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), as amended by Regulation (EEC) No 4235/88 (2), and in particular Article 143 (1) thereof, Whereas Commission Regulation (EEC) No 2288/83 (3), as last amended by Regulation (EEC) No 3692/87 (4), sets out the list of biological or chemical substances provided for in Article 60 (1) (b) of Regulation (EEC) No 918/83; whereas it has emerged from additional information received from Member States that the Regulation should again be amended in such a way as to include in the list a substance not contained therein for which there is at present no equivalent production within the customs territory of the Community; Whereas it is necessary to provide for the retrospective application of these provisions so that they cover imports of that substance as from 1 September 1988; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty Free Arrangements, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2288/83 is hereby completed by insertion of the substance named 'Orcoacid Sulphorhodamine G' (CN code 3204). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 373, 31. 12. 1988, p. 1. (3) OJ No L 220, 11. 8. 1983, p. 13. (4) OJ No L 347, 11. 12. 1987, p. 16.